0 OXI DAW BR wWYP

Ny NY KN NY NY NY DN RR ee ee ee ee a a
NO BFW NY KF DO MOAN HD WN BP WD PH KF OC]

No NS
co wns

 

 

FILED
’ : YURT
“CLERK, U.S, DISTRICT co

JAN 13 2020

teen rN
yee
Cy eae

Cyne
DYES

TOE CALIFORNIA
BY DEPUTY |

 

   

   

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No: Ky QO-MAJ~ | q
Plaintiff, ORDER OF DETENTION PENDING
FURTHER REVOCATION

PROCEEDINGS
(FED, R- CRIM, P. 32.1(a)(6); 18
S.C. §3143(a)(1))

Tonablor Tapia Ka

Defendant.

 

The defendant having been arrested in this District pursuant to a warrant
issued by the United States District Court for the S’ou Them District of
Cal it (na for alleged violation(s) of the terms and conditions of probation
or supervised release; and |
Having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
A. () The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to flee if released under 18
U.S.C. § 3142(b) or (c). This finding is based on the following:
%) information in the Pretrial Services Report and Recommendation
) information in the violation petition and report(s)
(Y) the defendant’s nonobjection to detention at this time
( ) — other:

 

 
So ON DWN BR WH PB

10
11
12
13
14
15
16
17
18
19
20
21
ae
23
24
25
26
at
28

 

B. (\)

and/ or
The defendant has not met his/her burden of establishing by clear and

convincing evidence that he/she is not likely to pose a danger to the
safety of any other person or the community if released under 18 U.S.C.
§ 3142(b) or (c). This finding is based on the following:

(K) information in the Pretrial Services Report and Recommendation
(X) information in the violation petition and report(s)

as the defendant’s nonobjection to detention at this time

() — other:

 

IT THEREFORE IS ORDERED that the defendant be detained pending the further

revocation proceedings.

Dated: Janveg (3 2e VO - Xe

 

SHERI PYM
United States Magistrate Judge

 
